Citation Nr: 0800383	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1963 to December 1966 and the Air Force from September 1967 
to December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied a rating in excess of 20 
percent for a lumbar spine disability; from a May 2006 rating 
decision that granted a 10 percent rating for right leg 
radiculopathy; and from a January 2007 rating decision that 
granted a 10 percent rating for left leg radiculopathy.  In 
April 2007, the veteran testified before the Board at a 
hearing held at the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 76 (1995).

The veteran was afforded a VA spine examination in January 
2006.  However, at the April 2007 hearing the veteran 
testified that his back and right leg disabilities had 
worsened within the last few months.  Therefore, the Board 
finds that further VA examination is needed to ascertain the 
current nature and severity of the veteran's disabilities.

In addition, at his April 2007 hearing, the veteran expressed 
disagreement with the ratings assigned for his lower 
extremity radiculopathy in May 2006 and January 2007 rating 
decisions.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Finally, as the most recent VA medical records in the claims 
file are dated in November 2006, updated VA medical records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since November 2006.

2.  Schedule the veteran for a VA spine 
and neurological examination to determine 
the current nature and severity of his 
lumbar spine disability and lower 
extremities.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)	Provide ranges of motion of the 
lumbar spine.

b)	Describe any neurological impairment 
(and any symptoms the impairment 
produces) resulting from the spinal 
disability and characterize the level 
of impairment caused by the veteran's 
radiculopathy of each lower extremity 
(complete paralysis, severe 
incomplete paralysis, moderately 
severe incomplete paralysis, moderate 
incomplete paralysis, or mild 
incomplete paralysis).

c)	State the length of the length of 
time during the past twelve months 
that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that require rest 
prescribed by a physician and 
treatment by a physician.

3.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

